Citation Nr: 1824908	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from March 13, 2008 to January 14, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2015 rating decision issued by the Department of Veterans Affairs, Regional Office (RO) in Pittsburgh, Pennsylvania.  In the August 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective March 13, 2008.  Subsequently, in an August 2009 rating decision, the RO increased the rating to 30 percent, effective March 13, 2008.  

The issue of entitlement to an initial increased rating for PTSD was before the Board in November 2013 where it was remanded for additional evidentiary development.  Thereafter, in a March 2014 rating decision, the RO granted a 70 percent disability rating, effective January 14, 2014.

In the November 2015 rating decision, the RO denied entitlement to a TDIU.  

In May 2016, the Board remanded the issue of entitlement to an initial increased rating for PTSD to schedule the Veteran for a personal hearing.  However, in correspondence received in November 2016, the Veteran indicated that he wanted to withdraw his request for a Board hearing.  Thereafter, in a February 2017 decision, the Board increased the rating for PTSD to 50 percent, but no higher, prior to January 14, 2014 and denied entitlement to a rating in excess of 70 percent from January 14, 2014.  Additionally, the Board remanded the issue of entitlement to a TDIU for issuance of a Statement of the Case.

The Veteran appealed the Board's February 2017 decision denying a rating in excess of 50 percent from March 13, 2008 to January 14, 2014 for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2017, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In a November 2017 order, the Court granted the motion, vacated the Board's February 2017 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

With regard to the claim of entitlement to a TDIU, a review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has argued otherwise.  


FINDINGS OF FACT

1.  From March 13, 2008 to January 14, 2014, the Veteran's PTSD was manifested by symptoms that caused occupational and social impairment with reduced reliability and productivity in most areas; the symptoms did not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

2.  The Veteran's service-connected PTSD does not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent from March 13, 2008 to January 14, 2014 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Initial Increased Rating for PTSD from March 13, 2008 to January 14, 2014

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran was provided a VA examination in June 2008.  With regard to family, marital, and family relationships, the Veteran reported that he had been married twice.  He was married to his first wife from 1964 to 1965 and has one child from that union.  However, the child does not know that he is the father.  He married again from 1983 to 2000 and has 2 children from this union.  He described the relationship with his children as "pretty good."  The Veteran reported that he had trouble with relationships.  Specifically, outside of his family, he has always felt limited socially.  Since his divorce, he has dated, but the relationships have not lasted.  He was not in a romantic relationship at the time of the examination.  The Veteran described himself as a loner.  He belonged to one club, but stated that he sat by himself when he attended.  With regard to leisure pursuits, the Veteran enjoyed gardening.  He denied a history of suicide attempts or a history of violence.  

Occupationally, it was noted that the Veteran was unemployed.  He retired in 2005 due to age or duration of work.  However, the Veteran reported that his PTSD may have caused him problems at work.  In this regard, he felt that his psychiatric condition kept him from advancing.  He declined management promotions likely due to his difficulty in social situations and interpersonal problems.  

The examiner reported that the Veteran's current psychosocial functioning could best be described as marginal.  He is detached emotionally, which impacts his relationships.  His mood appeared to be relatively stable.  However, he has no friends and is isolative.  He retired and socializes very little.  

On physical examination, it was noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  The Veteran's attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was blunted and is mood was dysphoric.  His attention and orientation were intact.  With regards to judgment and insight, the Veteran understood the outcome of behavior and understood that he has a problem.  He had average intelligence.  There were no hallucinations, panic attacks, or suicidal or homicidal thoughts.  The Veteran interpreted proverbs appropriately and had good impulse control.  The examiner indicated that the Veteran had the ability to maintain minimum personal hygiene and that there were no problems with activities of daily living.  The Veteran had normal remote memory and mildly impaired recent and immediate memory.  It was noted that the Veteran reported that since his traumatic brain injury (TBI) he had trouble with recent memory and learning new things, such as remembering why he was going to the grocery store.

The Veteran's PTSD symptoms included recurrent and intrusive recollections, avoidance, markedly diminished interest or participation in significant activities, feeling detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner indicated that the Veteran's symptoms were chronic.  He also indicated that the disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  However, the Veteran was able to maintain a fair level of psychosocial functioning and adjustment despite symptomatology. 

The examiner noted that some symptomatology of TBI overlapped with the Veteran's PTSD.  However, it was important to note that the Veteran's symptomatology was present before he suffered his TBI and is attributable to stress exposure secondary to combat.  The examiner determined that there was no evidence of total occupational and social impairment due to PTSD signs and symptoms.  However, the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was also reduced reliability and productivity due to PTSD symptoms.  In so finding, with regard to judgment, the examiner noted that the Veteran demonstrated poor judgment, especially related to social relationships.  With regard to thinking, he demonstrated increased guardedness and some underlying paranoia.  With regard to family relations, his PTSD symptoms negatively impacted his familiar relationships and marriage.  As for work, the Veteran was able to work until retirement.  However, he does feel that his PTSD symptomatology likely interfered with him accepting managerial promotions.  Additionally, with regard to mood, the Veteran had a flattened affect and difficulty expression emotion.  A GAF score of 65 was assigned.  

VA medical records from October 2008 to May 2009 show treatment for PTSD symptoms.  In the report of an October 2008 mental health initial evaluation report, it was documented that the Veteran had intrusive memories, hypervigilance, irritability, and depression.  There was no evidence of hallucinations, suicidal ideations, or homicidal ideations.  The Veteran reported that he had a girlfriend for the past 2 years and described his relationship as "pretty good."  It was noted that the Veteran had no interests; however, he reported that he had no interests because he could not afford it.  He stated that he was living on Social Security.  On mental status examination, it was determined that the Veteran was oriented in all spheres and he was casual and neat in appearance.  Additionally, he had good eye contact, goal-directed speech, adequate insight, and intact judgment.  The clinician assigned a GAF score of 45.  Subsequent records document continued treatment for PTSD symptoms with GAF scores of 60 and 65.  Notably, in a January 2009 mental health note, the Veteran reported that he had had a nice holiday with his girlfriend and sons.  Although he is isolative, he reported that he is attempting to increase his pleasurable activities. 

In a statement from the Veteran's girlfriend received in May 2009, she reported that she had been in a relationship with him for more than 2 years.  She stated that she often noted the Veteran's poor concentration and his inability to read something or understand something he has read.  She also described memory problems, sleep disturbance, irritability, and anxiousness.  Additionally, she mentioned that the Veteran is isolative and does not show emotion.

In a May 2009 statement, the Veteran's physician noted that the Veteran's reported symptoms included nightmares, avoidance, and panic attacks.  

In a statement from the Veteran received in May 2009, he reported that he had difficulty completing tasks and that he had had to resign from his last job due to his inability to learn the job.  He made so many mistakes that he would have a panic attack dealing with the public.  He claimed that he sought medical treatment during this time and that his doctor told him to quit because he was disabled and should not work.  He further reported that to avoid panic attacks, he became isolated and has no friends.  Although he belongs to a social club, when he attends, he sits alone and avoids interaction.  Additionally, he is not at ease in social settings.  He has crying spells and becomes irritable and angry if he has a problem while performing a task.  Additionally, he doesn't shower or shave on a regular basis unless he has plans to go somewhere.  He further reported that he felt depressed, has no motivation, and has feelings of guilt.  

VA clinical records from July 2009 to January 2014 note continued treatment for PTSD symptoms with GAF scores ranging from 55 to 75.  On evaluation, the Veteran was consistently found to be clean in dress and hygiene.  Additionally, the records indicate that the Veteran has hobbies and spends time with friends.  Notably, in a July 2010 mental health note, the Veteran reported that he was going on a trip to Canada with his girlfriend.  In an April 2011 note, the Veteran reported that he traveled to Florida with his girlfriend and visited friends.  In a September 2011 note, the Veteran reported that a high school friend would be visiting him from Florida and they would be attending a professional football game together.  In a January 2012 note, the Veteran reported that he had taken a trip in early December 2011 with his son for a football game.  In a May 2012 mental health note, the Veteran reported that he had started dating an older woman, with whom he generally spent the weekends with.  They liked to go out dancing.  The Veteran reported that he had additional hobbies, which included rollerblading, riding bicycles, and boating.  In an October 2012 mental health note, the Veteran reported that he attended his club, which had a live band.  He indicated that he did some dancing.  In a March 2013 note, the Veteran reported that he traveled to Florida with his girlfriend and had a good time.  In a September 2013 mental health note, the Veteran reported that he had been attending various fall events in the area.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 50 percent from March 13, 2008 to January 14, 2014.

As summarized above, the evidence shows that the Veteran's PTSD was manifested by symptoms such as recurrent and intrusive recollections, avoidance, markedly diminished interest or participation in significant activities, feeling detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause social and occupational functional impairment with reduced productivity and reliability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture from March 13, 2008 to January 14, 2014 is consistent with or more nearly approximates the criteria required for a 70 percent rating.  Although the June 2008 VA examiner concluded, in part, that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board finds that such assessment is not supported by the evidence of record.  

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit suicidal ideations; obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Although the Veteran reported that he doesn't shower or shave on a regular basis unless he has plans to go somewhere, the overall evidence does not indicate neglect of personal appearance and hygiene.  Notably, at the time of the June 2008 VA examination and in subsequent medical records, the Veteran was consistently found to be clean and appropriately groomed.  Moreover, such symptom has not been shown to impact the Veteran's overall ability to function socially or occupationally.  

Socially, while the Veteran described himself as a loner and isolative, the available evidence demonstrates that he has been involved in romantic relationships throughout this stage of the appeal.  Additionally, he reported having good relationships with his children.  While the Veteran reported that he has no friends, in the VA medical records, he reported having friendships.  Notably, he took trips to Canada and Florida with his girlfriend, and mentioned that he had friends in Florida.  With regard to hobbies, during the June 2008 VA examination, the Veteran reported that his only hobby was gardening, a very isolating activity.  However, in VA treatment records, he reported that his hobbies included rollerblading and riding bicycles.  He even indicated that he attended dances at his social club.  Occupationally, the Veteran stated that he is unemployed due in part to his PTSD symptoms.  However, during the June 2008 VA examination, the Veteran reported that he retired due to eligibility.  Additionally, the Board observes that in the May 2009 statement, the Veteran reported that he resigned from his last job because he could not learn the job.  He specifically indicated that the inability to learn anything new is a memory problem.  However, during the June 2008 VA examination, the Veteran reported that such symptoms began following his TBI.  In view of the record in its entirety, the Board finds that Veteran's symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating or higher.

The Board also notes that GAF scores have ranged from 45 to 71, indicative of transient to severe psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has carefully considered the Veteran's PTSD symptoms and how they affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against a higher initial rating in excess of 50 percent from March 13, 2008 to January 14, 2014.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Entitlement to a TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

A review of the record indicates that service connection is in effect for PTSD, rated as 50 percent disabling prior to January 14, 2014 and 70 percent thereafter.

As detailed herein, the Veteran was provided a VA examination in connection with his service-connected PTSD in June 2008.  Occupationally, it was noted that the Veteran was unemployed.  He retired in 2005 due to age or duration of work.  However, the Veteran reported that his PTSD may have caused him problems at work.  In this regard, he felt that his psychiatric condition kept him from advancing.  He declined management promotions likely due to his difficulty in social situations and interpersonal problems.  

In a February 2008 clinical record from the Vet Center, the Veteran reported that he quit his job due to "bad memory."

In a May 2009 statement, the Veteran reported that he had difficulty completing tasks and that he had to resign from his last job due to his inability to learn the job.  He made so many mistakes that he would have a panic attack dealing with the public.  He reported that he sought medical treatment during this time and that his doctor told him to quit because he was disabled and should not work.  

The Veteran underwent an additional VA PTSD examination in January 2014.  It was noted that the Veteran reported that he took early social security retirement at age 62.  He stated that he took early retirement as he needed the income.  He was last employed as a clerk and stocking shelves.  He stated that he felt stressed while working secondary to making mistakes that he would make regularly such as his money drawer coming up short and difficulties in remembering where to direct customers to proper places in the store.  He quit after 6 months.  The examiner noted that the Veteran had diagnoses of TBI and PTSD.  He indicated that the majority of the Veteran's social and occasional impairments are attributable to his diagnosed PTSD.  TBI related impairments appeared to be generally mild to moderate and tended to be characterized mostly with lowered attentional abilities, easy distractibility, slowed thinking, and difficulty making decisions.  

In August 2015, the Veteran submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his service-connected PTSD.  He reported that he last worked full time in January 2005.  He also indicated that he became too disabled to work in January 2005.  With regard to employment, the Veteran reported that from January 1996 to January 2005 he was employed by Thayer Power Company where he worked 40 hours per week as a telephone repairman.  He did not lose any time from work due to illness.  With regard to education, the Veteran documented that he completed high school and had not had any training or education since becoming too disabled to work.  Additionally, had not tried to obtain employment since becoming too disabled to work.  

In a statement received in September 2015, the Veteran reported that his last employer was actually Pennsylvania Liquor Store.  In an Employment Information form received in October 2015 presumed to be from the above-referenced employer, it was noted that the Veteran was employed from April 2004 to January 2005 in a retail position.  There was no time lost during the 12 months preceding the last date of employment due to a disability.  Additionally, there were no concessions made for the employee by reason of age or disability.  It was noted that the Veteran resigned from the position.  

In an Employment Verification form received in October 2015 from Thayer, it was reported that the Veteran was employed from March 2000 to January 2005 as an installer/repairman.  There was no reported time lost during the 12 months preceding the last date of employment due to disability.  Additionally, there were no reported concessions.  It was noted that the Veteran was no longer employed with the company due to the doctor recommending that he discontinue the specific line of work.  

The Veteran was provided a final VA examination in October 2015.  The examiner opined that in terms of employment, the Veteran's PTSD symptomatology would likely have an impact on occupational functioning primarily in the area of interpersonal interactions and avoidance.  He indicated that the Veteran may have difficulty working with others.  However, based on current assessment and history, the Veteran's possible TBI residuals would appear to have a much greater functional impact on occupational functioning.  The functional impact would be cognitive.  When the Veteran was working, he reported increased difficulty keeping up with cognitive demands, especially with memory.  The examiner noted that the TBI occurred post-discharge from miliary service.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  

Prior to January 14, 2014

As detailed above, the Veteran is service-connected for PTSD, rated as 50 percent prior to January 14, 2014.  Service connection is not in effect for any other disability.  Under these circumstances, the Veteran does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board has considered his entitlement on an extraschedular basis under section 4.16(b), but finds that there is an insufficient basis upon which to conclude that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.

In this regard, the Board has carefully considered the Veteran's statement regarding the effects of his PTSD on his employability.  Notably, the Veteran has indicated that his PTSD caused difficulty in social situations and interpersonal problems which impacted his employment.  However, as detailed above, the currently-assigned 50 percent rating is recognition that the impairment associated with the Veteran's psychiatric disability impacts his ability to obtain or maintain employment.  The ultimate question, however, is whether the Veteran's service-connected disability, without regard to any nonservice-connected disabilities, prevents him from securing or following a substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record contains no probative evidence that it does.  Although the Veteran has indicated that he is unable to work due to his PTSD, during the June 2008 VA examination, he reported that he retired due to eligibility.  In a May 2009 statement, the Veteran reported that during his last period of employment he had difficulty completing tasks and that he resigned due to his inability to learn the job.  However, such symptomatology has been reported as due to the Veteran's non-service-connected TBI.  While the June 2008 VA examiner indicated that the Veteran's PTSD impacted him occupationally, he did not suggest that it rendered him unemployable.

In view of the foregoing, the Board concludes that referral for extraschedular consideration is not warranted.

From January 14, 2014

As of January 14, 2014, the Veteran's PTSD has been assigned a 70 percent rating.  Thus, the Veteran meets the percentage requirements for consideration of a schedular TDIU.  

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of a TDIU as of January 14, 2014, the Board finds that the evidence establishes that his service-connected PTSD has not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

In this regard, the Board observes that in the Veteran's VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability), he claimed that he was unemployable due to his service-connected PTSD.  However, during the January 2014 VA examination, the Veteran reported that he took early social security retirement at age 62 because he needed the income.  The Board observes that the January 2014 VA examiner opined that the majority of the Veteran's social and occasional impairments are attributable to his diagnosed PTSD.  However, there was no indication that the Veteran's PTSD rendered him unemployable.  Additionally, the October 2015 opined that the Veteran's PTSD would likely impact his employability.  Notwithstanding, he opined that in terms of employment, the Veteran's possible TBI residuals would appear to have a much greater functional impact on occupational functioning.  The functional impact would be cognitive.  In so finding, the examiner identified the Veteran's symptoms which he specifically reported rendered him unemployable.  Such symptoms included increased difficulty keeping up with cognitive demands, especially with memory.  However, the reported symptoms have been attributed to the Veteran's TBI, which occurred post-military service, and not to his PTSD.

The Board has carefully considered the Veteran's statements indicating that he is unemployable due to his service-connected PTSD.  Although the Veteran's psychiatric disability has contributed to limitations, the Veteran's PTSD is rated as 70 percent disabling.  That rating is, in itself, recognition of the impairment associated with the Veteran's disability and its impact on his ability to obtain or maintain employment.  The ultimate question, however, is whether his service-connected disability, without regard to any nonservice-connected disabilities, prevents the Veteran from securing or following any substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the most probative evidence of record indicates that it does not.   

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU from January 14, 2014.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b).



ORDER


Entitlement to an initial rating in excess of 50 percent from March 13, 2008 to January 14, 2014 for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU) denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


